Citation Nr: 1541577	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  12-26 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than February 19, 2008, for the grant of service connection for right hip degenerative joint disease (DJD), i.e., arthritis.

2.  Entitlement to service connection for labyrinthitis, ear infections, Eustachian tube dysfunction, and hearing loss - including manifested by vertigo/dizziness. 

3.  Entitlement to service connection for residuals of head trauma, including headaches. 

4.  Entitlement to service connection for residuals of a human bite, including Human Immunodeficiency Virus (HIV). 

5.  Entitlement to service connection for peripheral neuropathy as a residual of cold exposure. 

6.   Entitlement to service connection for right wrist arthritis. 

7.  Entitlement to service connection for a left shoulder disorder, including bursitis, tendinitis, and arthritis. 

8.  Entitlement to service connection for a cervical spine disability.

9.  Entitlement to an initial rating higher than 10 percent for the right hip DJD prior to March 3, 2009; a rating higher than 30 percent from May 1, 2010, to November 18, 2014; and higher than 30 percent since January 1, 2016.

10.  Entitlement to an initial compensable rating for a scar on the upper right extremity (wrist).

11.  Entitlement to an initial compensable rating for a scar of the lower right extremity (foot).

12.  Entitlement to an initial compensable rating for a scar of the lower left extremity (foot).

13.  Entitlement to a rating higher than 10 percent for temporomandibular joint (TMJ) syndrome.

14.  Entitlement to a rating higher than 10 percent for bronchitis. 

15.  Entitlement to a rating higher than 20 percent for mechanical low back pain with DJD.  

16.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Calvin D. Hansen, Attorney at Law



ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to April 1969 and from April 1971 to November 1997.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from September 2008, May 2012, November 2012, and March 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, the Board:  (i) granted service connection for right hip DJD; (ii) denied an effective date earlier than April 20, 2009, for the grant of a 10 percent rating for partial detachment of the retina, chorioretainal scar, posterior vitreous detachment, left eye retina; and (iii) remanded the remaining claims.

Later in March 2015, the RO assigned an initial disability rating and effective date for right hip DJD.  On April 16, 2015, in response, the Veteran submitted a timely Notice of Disagreement (NOD) with regards to the RO's March 2015 rating decision, contesting both the initial rating and effective date assigned for the right hip DJD.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues).  A Statement of the Case (SOC) is required when a Veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2015).  To date, however, no SOC has been furnished regarding entitlement to (i) an effective date prior to February 19, 2008, for the award of service connection for the right hip DJD or (ii) an initial rating for the right hip DJD exceeding 10 percent prior to March 3, 2009; 30 percent from May 1, 2010, to November 18, 2014; and 30 percent since January 1, 2016.  

Because the April 2015 NOD placed these claims in appellate status, the appropriate disposition is to remand, rather than merely refer, these claims for issuance of the required SOC and to give the Veteran opportunity, in response, to complete the steps necessary to "perfect" his appeal of these claims by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Moreover, since all of the other claims also require further development before being decided on appeal, they, too, are being REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

As already alluded to, the Veteran submitted an April 2015 NOD in response to the March 2015 rating decision contesting the disability rating and effective date initially assigned following the granting of service connection for his right hip DJD.  To date, however, no SOC has been provided concerning these claims, nor has he resultantly been given opportunity in response to complete the steps necessary to perfect his appeal of these additional claims to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent).  And the appropriate disposition in this circumstance is to remand, rather than merely refer, the claims.  See Manlincon, 12 Vet. App. at 240-41.

The remaining claims (#'s 2-8 and 10-16) previously were remanded by the Board in March 2015.  The Board directed the RO or Appeals Management Center (AMC) to obtain the Veteran's Social Security Administration (SSA) records and service personnel records (SPRs), also to afford him several VA examinations, and then to readjudicate these claims and, if they continued to be denied, provide him a Supplemental SOC (SSOC) before returning any claim that continued to be denied to the Board for further appellate consideration.  While the RO/AMC substantially complied with the requests for SSA and SPRs, there is no indication of any effort to also provide the requested VA examinations or issue an SSOC before returning the claims to the Board.  And as all of the requested development has not been completed, this must be done before further considering these claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).
 
Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Since apparently not done though previously requested, schedule the Veteran for a VA compensation examination (or examinations) addressing his ear disability, head trauma, and human bite claims.  The examiner must review the entire claims file, including all electronic files and a copy of this and the Board's prior remand.

The examiner is to diagnose all current (1) ear disability, including labyrinthitis, ear infections, Eustachian tube dysfunction, and hearing loss; (2) residuals of head trauma, including headaches; and (3) residuals of a human bite, including HIV.  If the Veteran does not now have, but previously had, one of these aforementioned disabilities, to the best estimation when did it resolve, i.e., was it prior to and not contemporaneous with filing a claim for the condition?

If present, the examiner is to provide an opinion on whether it is at least as likely as not (a 50 percent or greater probability) that any current disability is related or attributable to the Veteran's active military service.

The examination report must include discussion of the underlying rationale for all opinions expressed.  If the examiner concludes the requested opinion cannot be rendered without resorting to mere speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Also schedule the Veteran for a VA left shoulder examination.  The examiner must review the entire claims file, including all electronic files and this and the Board's prior remand.  Based on this review, the examiner is to address each of the following:

(a)  Does the Veteran have a current left shoulder disability?  If he does not now have, but previously had, a left shoulder disability, when did it resolve, i.e., was it prior to and not contemporaneous with filing a claim for the condition?

(b)  The Veteran had a pre-existing left shoulder injury noted at entrance to his first period of active service.  Is it at least as likely as not (50 percent or greater probability) that the pre-existing left shoulder injury permanently increased in severity during either period of service (meaning beyond mere temporary or intermittent flare ups)?

(c)  If the pre-existing left shoulder injury increased in severity during either period of service, was the worsening due to the natural progression of the disease?  How certain are you in your answer?  Would any medical professional with the same information reasonably be able to reach a different conclusion?

(d)  Was left shoulder arthritis established during any period of the Veteran's active duty service?  If not, is it at least as likely as not (i.e., is it at least equally probable) that any current left shoulder arthritis had its onset directly during the Veteran's service or became manifest within a one-year period following discharge from service?

(e)  Is it at least as likely as not that any other identified left shoulder disability had its onset during, or is otherwise related to, the Veteran's service?

The examination report must include discussion of the underlying rationale for all opinions expressed.  If the examiner concludes a requested opinion cannot be rendered without resorting to mere speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Also schedule a VA compensation examination reassessing the severity of the Veteran's low back disability (more specifically, his mechanical low back pain with DJD).  The examiner must comment on all symptoms referable to this service-connected disability, whether musculoskeletal or neurological, and more importantly their effect on the Veteran's functioning.

The examination report must include discussion of the underlying rationale for all opinions expressed.  If the examiner concludes a requested opinion cannot be rendered without resorting to mere speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  As well, schedule the Veteran for an examination in connection with his derivative TDIU claim.  The examiner should review the claims file, take a detailed history regarding the Veteran's employment, and education and vocational attainment.  The examiner is then asked to comment on the functional impact of the service-connected disabilities in terms of the Veteran obtaining or maintaining employment that could be considered substantially gainful versus just marginal in comparison when considering his level of education, prior work experience and training, but not his age or the consequent effects of disabilities that are not the result of his military service (i.e., not service connected).  It is most essential the examiner provide discussion of the underlying reasoning or rationale of the opinion, including with citation to pertinent evidence of record and/or medical authority.

5.  Prepare an SOC in accordance with 38 C.F.R. § 19.29 (2015) regarding the issues of entitlement to (i) an effective date earlier than February 19, 2008, for the grant of service connection for right hip DJD and (ii) an initial rating for this right hip DJD higher than 10 percent prior to March 3, 2009; higher than 30 percent from May 1, 2010, to November 18, 2014; and higher than 30 percent since January 1, 2016.  This SOC is required unless either of these matters is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the NOD.  If, and only if, in response to this SOC the Veteran also files a timely Substantive Appeal (VA Form 9 or equivalent) should these claims be returned to the Board for further appellate consideration.

6.  Readjudicate the claims for which an appeal already has been perfected in light of the additional evidence, including that obtained on remand.  If these other claims continue to be denied or are not granted to the Veteran's satisfaction, send him an SSOC and give him time to respond to it before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

